Citation Nr: 1703887	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee, status post meniscectomy, arthroscopy and debridement, currently evaluated as 20 percent disabling. 
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1986. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2014, the appellant was afforded a hearing at the RO before the undersigned Veterans Law Judge.  In August 2014, the Board remanded the claims for additional development.  In July 2015, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the motion.  In July 2016, the Board remanded this matter for additional development in compliance with the JMR.

This appeal has been processed using the Veterans Benefits Management System and the "Virtual VA" systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  In the July 2016 Board remand, the Board, in compliance with the March 2016 JMR, directed that the Veteran should be scheduled for a VA examination to reevaluate the severity of the Veteran's left knee disability.  In particular, the Board remand directed that the "examiner should specifically conduct passive range-of-motion testing and testing with weight bearing."  The Veteran was provided with an examination in August 2016.  Weight bearing tests were performed, and the results of those tests appear in the report of the VA examination.  However, it is not clear from the report of this examination whether the examiner performed active range-of-motion testing, passive range-of-motion testing, or both.  Consequently, a remand is required in order to provide that clarification.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

As it did in July 2016, the Board continues to find that the question of unemployability is inextricably intertwined with the issue of an increased rating for the left knee and further adjudication concerning this matter will be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Additionally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Grand Rapids VAMC.

2.  Contact the examiner who conducted the August 2016 VA examination and request the examiner to explain whether the Veteran's range of motion was tested both for active and passive motion.

3.  In the event that the examiner from the August 2016 VA examination is unavailable, or that examiner indicates that both active and passive range of motion testing was not performed, schedule the Veteran for a VA examination to determine the nature and extent of the service-connected left knee disorder.  The examiner should review the claims folder in conjunction with the examination, and note that such review was accomplished.  All necessary studies and tests should be conducted.

The examiner should fully describe the disability symptoms and impairment of the Veteran's left knee, and specifically note the presence or absence of instability and/or subluxation of the left knee, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  The examiner should specifically conduct passive range-of-motion testing and testing with weight bearing.  The examiner should clearly indicate the results of the active, passive, weight-bearing, and non-weight-bearing range of motion tests in the subsequent report, and also provide these measurements for the right knee.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during any flare-ups or when the left knee is used repeatedly.  The presence of ankylosis should be noted along with the degree in which the knee is fixed.  

The examiner should also specifically address the extent to which the Veteran's left knee disability impacts his employment.

 3.  Then, readjudicate the claims on appeal to include consideration of all evidence in the claims file associated since the prior readjudication.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

